Exhibit 10.2

 

JOCK BROWN

 

EMPLOYMENT AGREEMENT

 

AMENDMENT NUMBER 1

 

THIS EMPLOYMENT AGREEMENT AMENDMENT 1 (this “Amendment”), effective as of
December 10, 2008 (the “Effective Date”), by and between FIRST NATIONAL BANK OF
OTTAWA, a national banking association (the “Bank”), FIRST OTTAWA BANCSHARES,
INC., a Delaware corporation (the “Holding Company”) (the Bank and the Holding
Company shall collectively be referred to as the “Corporation”) and JOCK BROWN
(the “Executive”).

 

RECITALS

 

WHEREAS, the Corporation and the Executive previously entered into that certain
Employment Agreement dated November 1, 2002 (the “Agreement”);

 

WHEREAS, the Corporation and the Executive desire to amend certain provisions of
the Agreement in order to bring such provisions into compliance with the
applicable provisions of Section 409A of the Internal Revenue Code of 1986, as
amended (and guidance issued thereunder) (collectively referred to herein as
“Section 409A”);

 

WHEREAS, pursuant to Section 12(d) of the Agreement, the Agreement may be
amended in writing with the signature of each party; and

 

WHEREAS, the parties desire to amend the Agreement on the terms hereinafter set
forth.

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
agreed and acknowledged by the parties hereto, effective as of the Effective
Date, the Agreement is amended to read as follows:

 

AGREEMENTS

 


1.                                       SECTION 3(B) OF THE AGREEMENT IS
AMENDED BY ADDING THE FOLLOWING SENTENCE TO THE END THEREOF:


 

“The employee bonus payment and the “Impact Group” bonus payment, if any, shall
be paid as soon as practicable, but in no event later than two and one-half (2½)
months following the end of the year in which they are earned.”

 

2.                                       Section 4(a) of the Agreement is
amended by deleting the apostrophe in the term “coverages”.

 

3.                                       Section 4(c) of the Agreement is
amended by adding the following sentence to the end thereof:

 

--------------------------------------------------------------------------------


 

“The car allowance payment shall be paid as soon as practicable, but in no event
later than two and one-half (2½) months following the end of the year in which
it is earned.”

 

4.                                       Section 4(c) of the Agreement is
amended by adding the following sentence to the end thereof:

 

“To the extent any dues or expenses payable under this Section 4(c) are to be
paid in the form of a reimbursement to the Executive, such reimbursement shall
be made as soon as practicable, but in no event later than two and one-half (2½)
months following the end of the year in which the corresponding dues or expenses
are incurred.”

 

5.                                       The last sentence of Section 9(b) of
the Agreement is amended in its entirety and replaced with the following
sentences:

 

“In the event of termination pursuant to this Section 9(b), Executive shall be
entitled to his Base Salary for what would have been the remainder of the
then-current term of this Agreement (less any amount described in the next
sentence of this Section 9(b)), which amounts shall be paid in equal
installments over what would have been the remainder of the term of this
Agreement pursuant to the Corporation’s payroll schedule.  To the extent any
portion of the payments provided under this Section 9(b) exceeds the “safe
harbor” amount described in Treasury Regulation Section 1.409A-1(b)(9)(iii)(A),
the Executive shall receive such portion of the amount due under this
Section 9(b) that exceeds the “safe harbor” amount in a single lump sum payment
payable within five (5) days after the Executive’s termination of employment.”

 

6.                                       Section 9(c) of the Agreement is
amended by adding the following sentence to the end thereof:

 

“Any amounts due under this Section 9(c) shall be paid to the Executive, or his
estate in the event of his death, as soon as administratively practicable
following the Executive’s termination of employment.”

 

7.                                       A new sentence is added to the end of
Section 9(d) of the Agreement to read as follows:

 

“Notwithstanding the foregoing, if such Change of Control does not meet the
definition of either a “change in the ownership,” a “change in the effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company under Section 409A of the Code, or any successor thereto, payment
will be made in the same form and at the same time as under Section 9(b) to the
extent required under Code Section 409A.”

 

8.                                       The fifth sentence of Section 9(e) of
the Agreement is amended to read as follows:

 

2

--------------------------------------------------------------------------------


 

“In the event that such opinions determine that there would be an excess
parachute payment, the payment hereunder or any other payment determined by such
counsel to be includable in Total Payments shall be modified, reduced or
eliminated as specified by the Executive in writing delivered to the Corporation
within sixty (60) days of his receipt of such opinions or, if the Executive
fails to so notify the Corporation, then as the Corporation shall reasonably
determine, so that under the bases of calculation set forth in such opinions
there will be no excess parachute payment; provided, however, that any such
specification by Executive or Corporation shall not be effective where it would
result in an imposition of any additional income tax under Section 409A of the
Code.”

 

9.                                       A new subsection 9(f) is added to the
Agreement to read as follows:

 

“(f)          Separation from Service Required.  Notwithstanding any provision
of this Agreement to the contrary, no payment shall be due to Executive pursuant
to this Section 9 as a result of his termination of employment, whether such
termination is at the election of Corporation or Executive, unless such
termination of employment satisfies the definition of a “separation from
service” under Section 409A of the Code.”

 

10.                                 A new Section 13 is added to the Agreement
to read as follows:

 

“Section 13.   Code Section 409A.

 

(a)                                  To the extent that any of the terms and
conditions contained herein which were modified by Amendment Number 1 (the
“Amendment”) constitute an amendment or modification of the time or manner of
payment under a non-qualified deferred compensation plan (as defined under Code
Section 409A (and the guidance issued thereunder) (collectively referred to
herein as “Code Section 409A”)), then to the extent necessary under the
transitional guidance under Internal Revenue Service Notice 2007-86, this
Agreement, as amended by the Amendment, constitutes an amendment to, and a new
election under, such deferred compensation plan, in order to properly modify the
time or manner of payment consistent with such guidance.

 

(b)                                 It is intended that the Agreement shall
comply with the provisions of Code Section 409A so as not to subject Executive
to the payment of additional taxes and interest under Code Section 409A.  In
furtherance of this intent, this Agreement shall be interpreted, operated and
administered in a manner consistent with these intentions, and to the extent
that any regulations or other guidance issued under Code Section 409A would
result in the Executive being subject to payment of additional income taxes or
interest under Code Section 409A, the parties agree to amend the Agreement to
maintain, to the maximum extent practicable, the original

 

3

--------------------------------------------------------------------------------


 

intent of the Agreement while avoiding the application of such taxes or interest
under Code Section 409A.

 

(c)                                  Notwithstanding any provision in the
Agreement to the contrary if, as of the effective date of Executive’s
termination of employment, he is a “Specified Employee,” then, only to the
extent required pursuant to Section 409A(a)(2)(B)(i), payments due under this
Agreement which are deemed to be deferred compensation shall be subject to a six
(6) month delay following the Executive’s separation from service.  For purposes
of Code Section 409A, all installment payments of deferred compensation made
hereunder, or pursuant to another plan or arrangement, shall be deemed to be
separate payments and, accordingly, the aforementioned deferral shall only apply
to separate payments which would occur during the six (6) month deferral period
and all other payments shall be unaffected.  All delayed payments shall be
accumulated and paid in a lump-sum catch-up payment as of the first day of the
seventh-month following separation from service (or, if earlier, the date of
death of the Executive) with all such delayed payments being credited with
interest (compounded monthly) for this period of delay equal to the prime rate
in effect on the first day of such six-month period.  Any portion of the
benefits hereunder that were not otherwise due to be paid during the six-month
period following the termination shall be paid to the Executive in accordance
with the payment schedule established herein.

 

(d)                                 The term “Specified Employee” shall mean any
person who is a “key employee” (as defined in Code Section 416(i) without regard
to paragraph (5) thereof), as determined by the Corporation based upon the
12-month period ending on each December 31st (such 12-month period is referred
to below as the “identification period”).  If Executive is determined to be a
key employee under Code Section 416(i) (without regard to paragraph (5) thereof)
during the identification period he shall be treated as a Specified Employee for
purposes of this Agreement during the 12-month period that begins on the April 1
following the close of such identification period.  For purposes of determining
whether Executive is a key employee under Code Section 416(i), “compensation”
shall mean Employee’s W-2 compensation as reported by the Corporation for a
particular calendar year.”

 

[Signature page to follow]

 

4

--------------------------------------------------------------------------------


 

All other terms and conditions of the Agreement remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above set forth.

 

 

By:

/s/ Donald J. Harris

 

/s/ Jock Brown

Name:

Donald J. Harris

 

Jock Brown

Its:

EVP & Chief Operating Officer

 

 

 

 

 

 

 

2835 Emerald Drive

 

 

Ottawa, IL

 

 

[Address]

 

5

--------------------------------------------------------------------------------